 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
This First Amendment to Second Amended and Restated Credit Agreement (this
"Amendment Agreement") is dated as of December 1, 2011 by and among Lower Lakes
Towing Ltd., Lower Lakes Transportation Company, Grand River Navigation Company,
Inc., the other Credit Parties signatory hereto, the other Lenders signatory
hereto and General Electric Capital Corporation, as Agent.
 
W I T N E S S E T H :
 
WHEREAS, the Credit Parties, the lenders party thereto, and the Agent entered
into that certain Second Amended and Restated Credit Agreement dated as of
September 28, 2011 (the "Credit Agreement");
 
WHEREAS, General Electric Capital Corporation wishes to assign a portion of its
Loans and Commitments to other financial institutions;
 
WHEREAS, the Borrowers have requested that the Agent and the Lenders consent to
the purchase by Grand River of the vessels known as the “Mary Turner” and the
“Beverly Anderson”, and the Agent and the undersigned Lenders have agreed to
consent to such purchase;
 
WHEREAS, in order to finance the acquisition of such vessels and repairs and
modifications to such vessels, Grand River has requested the Agent and the
Lenders to increase the US Term Loan by $25,000,000 (the “Incremental Term
Loan”), and CIT Bank has agreed to extend, effective as of the Effective Date
and subject to the terms and conditions of this Amendment Agreement and the
Credit Agreement, a term loan in such amount; and
 
WHEREAS, the Lenders and the Agent have agreed to amend the Credit Agreement to
effect certain additional changes thereto requested by the Credit Parties as set
forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to such terms in the Credit
Agreement, as amended hereby.
 
2.           Assignments by General Electric Capital Corporation.
 
2.1.           For an agreed consideration, General Electric Capital Corporation
(“GE Capital”) hereby irrevocably sells and assigns to each of Amalgamated Bank
(“Amalgamated”) and CIT Bank (“CIT” and, together with Amalgamated,
collectively, the “Assignees”), and each Assignee hereby irrevocably purchases
and assumes from GE Capital, subject to and in accordance with Sections 2.2 and
2.3 below and the Credit Agreement, as of the date of this Amendment Agreement,
the interest in and to all of GE Capital’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount identified
below of all of GE Capital’s outstanding rights and obligations under the US
Revolving Credit Facility (including without limitation any Letters of Credit,
Guaranties and Swing Line Loans included in such facility) and the US Term Loan
and, to the extent permitted to be assigned under applicable law, all claims
(including without limitation contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of GE Capital against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby (the “GE Capital Assigned Interests”).  Such sale and
assignment is without recourse to GE Capital and, except as expressly provided
in this Section 2, without representation or warranty by GE Capital.
 
 
 

--------------------------------------------------------------------------------

 
 
     Assignee
Amount of US Revolving Loan Commitment
Assigned
Amount of US Term Loan Assigned
Amalgamated Bank
$0
$10,000,000
CIT Bank
$8,700,000
$1,150,000

 
2.2.           GE Capital represents and warrants that (i) it is the legal and
beneficial owner of the GE Capital Assigned Interests, (ii) the GE Capital
Assigned Interests are free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment Agreement and to consummate the
transactions contemplated hereby.  Neither GE Capital nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency, perfection, priority,
collectibility, or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrowers or any Subsidiaries or Affiliates
thereof or any other Person obligated in respect of any Loan Document, (iv) the
performance or observance by the Borrowers any Subsidiary or Affiliate thereof
or any other Person of any of their respective obligations under any Loan
Documents, (v) inspecting any of the property, books or records of the
Borrowers, or any guarantor, or (vi) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loans or the Loan Documents.
 
2.3.           Each of Amalgamated and CIT (i) represents and warrants that (A)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Amendment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (B) from
and after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the portion of the GE
Capital Assigned Interests assigned to it, as applicable, shall have the
obligations of a Lender thereunder, (C) it has provided the Agent with its
correct payment instructions and notice instructions, (D) confirms that none of
the funds, monies, assets or other consideration being used to make the purchase
and assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, (E) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed
 
 
2

--------------------------------------------------------------------------------

 
 
appropriate to make its own credit analysis and decision to enter into this
Amendment Agreement and to purchase the portion of the GE Capital Assigned
Interests assigned to it on the basis of which it has made such analysis and
decision independently and without reliance on the Agent or any other Lender,
and (F) it has provided to the Agent any documentation required to be delivered
by such Assignee with respect to its tax status pursuant to the terms of the
Credit Agreement, duly completed and executed by such Assignee and (ii) agrees
that (A) it will, independently and without reliance on the Agent, GE Capital or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (B) the Agent is authorized to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms of the Credit Agreement, together with such actions and
powers as are reasonably incidental thereto, and (C) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.4.           Each Assignee shall pay GE Capital on the effective date of this
Amendment Agreement, the amount agreed to by GE Capital and such Assignee.  From
and after such date, the Agent shall make all payments in respect of the GE
Capital Assigned Interests (including payments of principal, interest, fees and
other amounts) to GE Capital for amounts which have accrued to but excluding
such effective date and to the respective Assignees for amounts which have
accrued from and after such effective date.
 
2.5.              Each of the Lenders and the each of the Credit Parties agrees
that C.I.T. Leasing Corporation shall be appointed as Co-Documentation Agent
effective as of the date of this Amendment Agreement.
 
3.             Incremental Lender.  CIT hereby agrees to make an Incremental
Term Loan to Grand River in the amount of $25,000,000.
 
4.             Amendments to Credit Agreement.
 
4.1.           Sections 1.1(a)(ii) and (c)(ii) of the Credit Agreement are
hereby amended by (a) deleting the references therein to “US$10,000,000” and
replacing each of them with a reference to “US$12,000,000” and (b) adding the
following sentence at the end of each of Section 1.1(a)(ii) and Section
1.1(c)(ii):
 
Notwithstanding the foregoing, during calendar year 2012, the period referenced
above shall be extended from June 30 to July 31; provided, that for the period
from June 30, 2012 to July 31, 2012, the reference to “US$12,000,000” shall be
deemed to be a reference to “US$5,000,000”.
 
4.2.           Section 1.1(d) of the Credit Agreement is hereby amended by (a)
deleting the reference in paragraph (i) thereof to “US $17,233,333.29” therein
and replacing it with a reference to “US $42,233,333.29” and (b) deleting the
first sentence of paragraph (ii) thereof and replacing it with the following:
 
Grand River shall repay the principal amount of the US Term Loan in equal
quarterly installments of US$704,000.00 on the first day of each March, June,
September and December of each year, provided, that no payment will be due on
December 1, 2011 or on March 1, 2012.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3.           Section 1.3(b)(i) of the Credit Agreement is hereby amended by
restating the third sentence thereof as follows:
 
Notwithstanding the foregoing, during the period from March 31 through June 30
of each calendar year (or through July 31 for calendar year 2012), Advances
under the Seasonal Facilities shall not be subject to the applicable Borrowing
Bases and as such, neither Lower Lakes nor LLTC, as applicable, shall be
required to repay Advances to eliminate any excess of Advances over the related
Borrowing Base arising from Advances under a Seasonal Facility during such
period of time; provided, that if there exists as of June 30 of any calendar
year (other than calendar year 2012) any excess of Advances over the related
Borrowing Base arising from Advances under a Seasonal Facility, Lower Lakes or
LLTC, as applicable, shall prepay such excess amount no later than July 15 of
such calendar year; provided, further, that if there exists as of July 31, 2012
any excess of Advances over the related Borrowing Base arising from Advances
under a Seasonal Facility, Lower Lakes or LLTC, as applicable, shall prepay such
excess amount no later than August 15, 2012.
 
4.4.           Section 5.14 of the Credit Agreement is hereby amended by
restating such section in its entirety as follows:
 
The Credit Parties and their Subsidiaries will provide that (a) not later than
January 31, 2012, PNC Bank, National Association or one of its Affiliates shall
become their principal United States depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of their business, and such Persons
shall have transferred all such domestic operating, administrative and other
deposit accounts to PNC Bank, National Association by such date, (b) not later
than the later of January 31, 2012 and sixty (60) days following notification by
PNC Bank, National Association to the Borrowers that it has the capacity to
provide Canadian cash management services, PNC Bank, National Association or one
of its Affiliates shall become the principal Canadian depository bank for the
Credit parties and their Subsidiaries, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of their business, and such Persons shall have
transferred all such Canadian operating, administrative and other deposit
accounts to PNC Bank, National Association by such date. and (c) such
appointments shall continue, in each case, for so long as PNC Bank, National
Association or one of its Affiliates is a Lender.
 
4.5.           Section 6.19 of the Credit Agreement is hereby amended by
restating such section in its entirety as follows:
 
6.19  Lower Lakes Guarantee and Lower Lakes Mortgages.  Grand River shall ensure
that mortgages over each of the Cdn. Vessels has been granted by Lower Lakes in
favor of Grand River, each substantially in the form of the existing Lower Lakes
Mortgages, to secure its obligations under the Lower Lakes Guarantee.  Grand
River shall not permit any amendment to or release of the Lower Lakes Guarantee
or Lower Lakes Mortgages without the prior written consent of each of the
Lenders.
 
 
4

--------------------------------------------------------------------------------

 
 
4.6.           Annex A to the Credit Agreement is hereby amended by (a) deleting
the definitions of “Capital Expenditures”, “Cdn. Vessels”, “EBITDA”, “Fleet
Mortgage”, “Mortgages”, “Requisite Lenders”, “Requisite Revolving Lenders” and
“US Owned Vessels” in their entirety and replacing them with the following:
 
"Capital Expenditures" means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP, plus any capital
expenditures reimbursed by Grand River pursuant to the Charter Party Agreements
between Grand River and Black Creek Shipping Company, Inc. dated February 11,
2011; provided, that for the purposes of paragraphs (a) and (d) of Annex G,
Capital Expenditures shall include both paid and accrued amounts, including such
amounts relating to deferred dry dock expenses, but shall exclude (i) proceeds
of the September 2011 Equity Issuance utilized (A) to purchase the Tecumseh
(formerly the Tina Litrico) and for closing costs, capital expenditures,
surveys, drydocking, modifications required for registration thereof and repairs
thereto, (B) for capital expenditures, surveys, drydocking and repairs to the
Manitoba, (C) for capital expenditures, surveys, drydocking and repairs to the
Beverly Anderson and the Mary Turner, and (D) other drydocking expenses
scheduled for the 2012 fiscal year, (ii) the purchase price of the Manitoba and
the cost of repairs thereto which were financed by the Delayed Draw Cdn. Term
Loan made by GE Capital to Lower Lakes in an amount not to exceed $4,000,000 in
the aggregate, and (iii) the purchase price of the Beverly Anderson and the Mary
Turner and the cost of repairs thereto which were financed by the incremental
U.S. Term Loan made by certain of the U.S. Term Lenders to Grand River in an
amount not to exceed $25,000,000 in the aggregate; provided, further, that in no
event shall the sum of the exclusions from Capital Expenditures applied pursuant
to clause (i) of the foregoing proviso, plus the add-backs to EBITDA permitted
pursuant to clause (viii) of the definition of EBITDA, exceed the net proceeds
of the September 2011 Equity Issuance.
 
"Cdn. Vessels" means, collectively, the Cuyahoga, the Saginaw, the Mississagi,
the Michipicoten, the Ojibway, the Kaministiqua, the Pierson, the Manitoba and
the Tecumseh.
 
"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) depreciation and
amortization for such period, (iv) amortized debt discount for such period, (v)
any non-cash (valuation) losses that have not been deducted in determining
consolidated net income (including losses on interest rate swap contract
valuations, write-offs of intangible assets to fair value, write-offs of
goodwill to fair value and valuation allowances for deferred taxes), in each
case to the extent included in the calculation
 
 
5

--------------------------------------------------------------------------------

 
 
of consolidated net income of such Person for such period in accordance with
GAAP, but without duplication, (vi) any non-cash lease deferrals in such period,
(vii) the amount of any deduction to consolidated net income as the result of
any grant of any Stock to any member of the management, any director or any
other employee of such Person, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, (viii) expenses incurred (A) for
engineering work related to the acquisition of the Tecumseh, (B) for engineering
work related to the acquisition of the Beverly Anderson and the Mary Turner, (C)
in respect of the September 2011 Equity Issuance, and (D) research and
development relating to the Tecumseh, the Manitoba, the Beverly Anderson and the
Mary Turner, in an amount not to exceed $500,000 in the aggregate for all such
expenses, and (ix) any Capital Expenditures paid and accrued by Black Creek
Shipping Company, Inc. and paid or payable by Grand River (without double
counting) pursuant to the Charter Party Agreements between Grand River and Black
Creek Shipping Company, Inc. dated February 11, 2011; provided, that in no event
shall the sum of the exclusions from Capital Expenditures (including both paid
and accrued amounts, including such amounts relating to deferred dry dock
expenses) applied pursuant to clause (i) of the first proviso of the definition
of Capital Expenditures, plus the add-backs to EBITDA described in clause (viii)
hereof exceed the net proceeds from the September 2011 Equity Issuance.  For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
amalgamated or consolidated into, such Person or any of such Person's
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or amalgamation or as a transferee of its assets, any earnings of
such successor prior to such consolidation, amalgamation or transfer of assets;
and (9) any deferred credit representing the excess of equity in any Subsidiary
of such Person at the date of acquisition of such Subsidiary over the cost to
such Person of the investment in such Subsidiary.
 
"Fleet Mortgage" means the Second Amended and Restated First Preferred Fleet
Mortgage, dated as of the Restatement Closing Date, as further amended,
restated, modified or supplemented from time to time, given by Grand River in
favor of GE Capital on Grand River's U.S. Flag Vessels named the Invincible, the
Maumee, the Manistee, the Calumet, the Manitowoc, the Beverly Anderson and the
Mary Turner, respectively.
 
 
6

--------------------------------------------------------------------------------

 
 
"Mortgages" means, collectively, the Cuyahoga Mortgage, the Saginaw Mortgage,
the Mississagi Mortgage, the Manistee Mortgage, the Maumee Mortgage, the
Invincible Mortgage,  the Ojibway Mortgage, the Kaministiqua Mortgage, the
Michipicoten Mortgage, the Calumet Mortgage, the Manitowoc Mortgage, the Pierson
Mortgage, the Manitoba Mortgage and the Tecumseh Mortgage.
 
"Requisite Lenders" means two or more Lenders (including, in any event, the
Agent) having (a) more than 50% of the Commitments of all Lenders, or (b) if the
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Loans; provided, that if there are only two Lenders, then
Requisite Lenders means both such Lenders.
 
"Requisite Revolving Lenders" means two or more Lenders (including, in any
event, the Agent) having (a) more than 50% of the Revolving Loan Commitments of
all Lenders, or (b) if the Revolving Loan Commitments have been terminated, more
than 50% of the aggregate outstanding amount of the Revolving Loans; provided,
that if there are only two Lenders, then Requisite Revolving Lenders means both
such Lenders.
 
"US Owned Vessels" means, collectively, the Invincible, the Maumee, the
Manistee, the Calumet, the Manitowoc, the Beverly Anderson and the Mary Turner.
 
and (b) adding the following new definitions thereto in alphabetical order:
 
“Beverly Anderson”  means the Beverly Anderson, a documented vessel of the
United States bearing U.S. Official Number 646729.
 
“Mary Turner” means the Mary Turner, a documented vessel of the United States
bearing U.S. Official Number 646730.
 
“Tecumseh” means the Tecumseh (formerly the Tina Litrico), a self-propelled
steel cargo vessel bearing Canadian Certificate of Registry Official Number
836045.
 
“Tecumseh Mortgage” means the statutory ship mortgage of the Tecumseh, made by
Lower Lakes in favor of the Agent, dated as of October 25, 2011, as amended,
restated, modified or supplemented from time to time.
 
4.7.           Annexes E and F to the Credit Agreement are hereby amended by
adding the following at the end thereof:
 
Any materials delivered to the Agent pursuant to the foregoing provisions and
not otherwise delivered to the Lenders shall be made available to any Lender by
the Agent promptly following its request therefor.
 
4.8.           Annex G to the Credit Agreement is hereby amended by deleting
paragraphs (b), (c), (d), (e) and (f) thereof in their entirety and replacing
them with the following:
 
(b)  Minimum EBITDA.  Rand shall have on a consolidated basis, at the end of
each Fiscal Quarter ending on the dates set forth below, EBITDA for the 12-month
period then ended of not less than the following:
 
 
7

--------------------------------------------------------------------------------

 
 
Fiscal Quarter End Dates
EBITDA
December 31, 2011
Cdn.$17,500,000
March 31, 2012 and June 30, 2012
Cdn.$ 23,000,000
September 30, 2012
Cdn.$ 24,000,000
December 31, 2012
Cdn.$ 26,000,000
March 31, 2013 and the last day of each Fiscal Quarter ending thereafter
Cdn.$ 29,000,000

 
(c)  Maximum Senior Funded Debt to EBITDA Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending on the dates set
forth below, a Senior Funded Debt to EBITDA Ratio as of the last day of such
Fiscal Quarter and for the 12-month period then ended of less than the
following:
 
Fiscal Quarter End Dates
Ratio
March 31, 2012
4.00: 1.00
June 30, 2012
4.75: 1.00
September 30, 2012
4.50: 1.00
December 31, 2012
4.00: 1.00
March 31, 2013
3.25: 1.00
June 30, 2013
3.75: 1.00
September 30, 2013
3.50: 1.00
December 31, 2013
3.25: 1.00
March 31, 2014
3.00: 1.00
June 30, 2014
3.50: 1.00
September 30, 2014
3.25: 1.00
December 31, 2014
3.25: 1.00
March 31, 2015 and for each Fiscal Quarter ending thereafter
3.00: 1.00

 
(d)  Maximum Capital Expenditures.  Rand and its Subsidiaries on a consolidated
basis shall not make Capital Expenditures on any of the test dates set forth
below for the period of four Fiscal Quarters ending on such date that exceed in
the aggregate the amounts set forth opposite such periods:

 
 
8

--------------------------------------------------------------------------------

 
 
Test Date
Maximum Capital
Expenditures per Period
June 30, 2012
Cdn.$13,000,000
June 30, 2013
Cdn.$17,000,000
Each June 30 thereafter
Cdn.$13,000,000

 
(e)  Minimum Appraised Value to Term Loan Outstandings.  Rand shall have on a
consolidated basis, at the end of each Fiscal Year, a ratio of (i) the aggregate
appraised orderly liquidation value of the Vessels (other than the Maumee, each
Vessel as to which any of the requirements of Section 5.11 are not satisfied and
each Vessel for which Agent has not received an appraisal (including the
appraised value determined thereby) in form and substance reasonably
satisfactory to Agent) as of such date to (ii) the aggregate principal amount
outstanding of the Term Loans as of such date of not less than 1.25 to 1.00.
 
(f)  Minimum Liquidity.  Rand and its Subsidiaries on a consolidated basis shall
maintain Liquidity of not less than $5,000,000 on the last day of each Fiscal
Year.
 
4.9.           Annex H to the Credit Agreement is hereby amended by adding the
following at the end of such Annex:
 
(E)           If to Amalgamated Bank at:
 
275 Seventh Avenue
12th Floor
New York, New York  10001
Attention:  Meenoo Sameer


Telecopier No.: (212) 895-4778
Telephone No.:  (212) 895-4492
 
(F)           If to CIT Bank, at:
 
c/o CIT Leveraged Finance, Transportation
383 Main Avenue
6th Floor
Norwalk, Connecticut  06851
Attention:  Adam Conrad


Telecopier No.: (203) 840-3350
Telephone No.:  (203) 840-3345

 
4.10.           Annex I to the Credit Agreement is hereby amended by deleting
Annex I in its entirety and replacing it with the Annex I attached hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
5.             Consent.  Notwithstanding the terms of Section 6.24 of the Credit
Agreement to the contrary, the undersigned Lenders hereby consent to the
purchase by Grand River or such other of the Borrowers which shall be designated
by the Borrowers (such designation to be provided to the Agent) of each of (x)
the vessel referred to as the “Beverly Anderson” from U.S. United Ocean Services
LLC (the “Seller”) for a purchase price and on such other terms as are set forth
in the Asset Purchase Agreement dated as of September 21, 2011 between Grand
River and the Seller and (y) the vessel referred to as the “Mary Turner” from
the Seller for a purchase price and on such other terms as are set forth in the
Asset Purchase Agreement to be entered into between Grand River and the Seller
substantially in the form of the execution draft provided to the Agent, and the
related vessel stores and equipment for a purchase price and on such other terms
as are set forth in the Asset Purchase Agreement dated as of September 21, 2011
between Grand River and US Bank National Association, as trustee; provided, that
in order to facilitate the purchase, repair and the transport of such vessels to
their final destination, they may be temporarily operated outside the Great
Lakes of North America and in salt water to the extent necessary to transfer the
Vessels to the Great Lakes of North America, so long as such transfer has been
completed by December 31, 2011.  For the purposes of determining compliance with
paragraph (e) of Annex G to the Credit Agreement and otherwise as applicable,
the appraised orderly liquidation value of such vessels shall be determined by
an appraisal obtained by the Agent in accordance with the terms of the Credit
Agreement.
 
6.             Covenant.  The Credit Parties agree to provide the Agent with a
certificate of classification, a certificate of inspection and certain other
ship certificates, together with such other deliveries which shall reasonably be
requested by Agent, all with respect to the Vessel Tecumseh, within ten (10)
Business Days after the date hereof (or such additional period which may be
determined by the agent in its sole discretion).  Any breach of any of the above
covenant shall constitute an immediate Event of Default under the Credit
Agreement.
 
7.              Conditions to Effectiveness.  The effectiveness of this
Amendment Agreement is expressly conditioned upon the execution of this
Amendment Agreement by the Credit Parties, the Agent and the Requisite Lenders
and the satisfaction of the following conditions:
 
(a)           Note.  Grand River shall provide duly executed originals of all
additional Notes requested by the Lenders dated the date hereof, reflecting the
terms set forth in Section 2 hereof.
 
(b)           Reaffirmation.  Each Credit Party shall have executed and
delivered a Reaffirmation of Guaranty in the form of Exhibit A attached hereto.
 
(c)           Amendment to Fleet Mortgage.  An amendment to the Fleet Mortgage
executed by each Credit Party party thereto in favor of Agent, in form and
substance satisfactory to the Agent.
 
(d)           Insurance.  Satisfactory evidence that the insurance policies
required by Section 5.4 with respect to each of the Beverly Anderson and the
Mary Turner are in full force and effect, together with appropriate evidence
showing loss payable and additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Secured Parties.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Lien Searches.  Copies of search reports from the United States
Coast Guard with respect to the Beverly Anderson and the Mary Turner listing all
effective notice of lien filings that name any Credit Party as debtor, none of
which shall cover either such Vessel, and such termination statements, releases
or other documents as may be reasonably necessary to confirm that each such
Vessel is subject to no other Liens in favor of any other Person.
 
(f)           Approvals.  Agent shall have received satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons, including all requisite Governmental Authorities and all collateral
assignments with respect to any customer contracts, to the execution, delivery
and performance of this Amendment Agreement and the other Loan Documents.
 
(g)           Opinions.  Duly executed originals of an opinion of each of Katten
Muchin Rosenman LLP and Seward & Kissel LLP, counsel for the Credit Parties,
together with any local counsel opinions reasonably requested by Agent, each in
form and substance reasonably satisfactory to Agent and its counsel, dated the
date hereof.
 
(h)           Fees.  All fees, costs and expenses owing to the Agent and the
Lenders on the date hereof in connection with the transactions contemplated
hereby shall have been paid.
 
(i)           Secretary’s Certificate.  Agent shall have received from each
Credit Party, such Person’s (i) charter (or similar formation document),
certified by the appropriate governmental authority, (ii) good standing
certificates in its state of incorporation (or formation) and in each other
state requested by Agent, (iii) bylaws (or similar governing document), (iv)
resolutions of its board of directors (or similar governing body) approving and
authorizing such Person’s execution, delivery and performance of this Amendment
Agreement and the transactions contemplated thereby, and (v) signature and
incumbency certificates of its officers executing this Amendment Agreement and
the documents contemplated hereby, all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.
 
(j)           Collateral Assignment of Purchase Agreements.  A collateral
assignment of the purchase agreements relating to each of the Tecumseh, the
Beverly Anderson and the Mary Turner.
 
(k)           Other Documents.  The Borrowers shall provide such other
documents, instruments and agreements as the Agent may reasonably request.
 
8.             Representations and Warranties of the Credit Parties.
 
(a)           Each Credit Party is in good standing in its jurisdiction of
incorporation or formation and is duly qualified in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required, except for such jurisdictions where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect, and has all
requisite power and authority to execute, deliver and perform this Amendment
Agreement.
 
(b)           The execution, delivery and performance of this Amendment
Agreement (i) have been duly authorized by all requisite action of the Credit
Parties and (ii) will not (A) contravene the terms of any Credit Party’s
charter, by-laws or other organizational documents, (B) violate any provision of
applicable law, or (C) conflict with or result in any material breach or
contravention of, or the creation of any Lien under, any document evidencing any
material contractual obligation to which any Credit Party is a party or any
order, injunction, writ or decree of any governmental authority to which any
Credit Party or its property is subject.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Each of the Credit Parties represents and warrants that the
execution, delivery and performance by each of the Credit Parties of this
Amendment Agreement and the documents and instruments delivered in connection
therewith have been duly authorized by all necessary corporate action and that
this Amendment Agreement is a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
 
(d)           Each of the Credit Parties hereby certifies that each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents (as amended through the date hereof) is true and correct in all
material respects on and as of the date hereof as if made on the date hereof,
except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date.
 
(e)           After giving effect to this Amendment Agreement, no Default or
Event of Default exists on the date hereof.
 
9.             Reference to and Effect on the Credit Agreement.
 
(a)           Upon the effectiveness of this Amendment Agreement, each reference
in the Credit Agreement to "this Agreement," "hereunder," "hereof," "herein" or
words of like import and each reference to the Credit Agreement in each Loan
Document shall mean and be a reference to the Credit Agreement as amended
hereby.
 
(b)           Except as specifically amended above, all of the terms, conditions
and covenants of the Credit Agreement and the other Loan Documents shall remain
unaltered and in full force and effect and shall be binding upon the Credit
Parties in all respects and are hereby ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment
Agreement shall not operate as a waiver of (i) any right, power or remedy of any
Lender or the Agent under the Credit Agreement or any of the other Loan
Documents, or (ii) any Event of Default or Default under the Credit Agreement.
 
10.             CHOICE OF LAW.  THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
 
 
12

--------------------------------------------------------------------------------

 
 
11.             Execution in Counterparts.  This Amendment Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
12.             Headings.  Section headings in this Amendment Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Amendment Agreement for any other purposes.
 
13.             Reaffirmation of Collateral Documents.  Each Credit Party hereby
fully and unconditionally reaffirms, ratifies and confirms (i) in all respects
each and every obligation, covenant, assignment, guaranty and grant of security
interest made by it in the Collateral Documents, (ii) that the Collateral
Documents to which it is a party remain the legal, valid and binding obligation
of such Person enforceable against such Person in accordance with their
respective terms, subject to bankruptcy, insolvency, moratorium and similar laws
affecting the enforceability of creditors' rights generally and to general
principles of equity, (iii) that after giving effect to this Amendment, all of
its representations and warranties made in the Collateral Documents to which it
is a party remain true and correct in all material respects as of the date of
this Amendment (except to the extent that such representations or warranties are
expressly made only as of another specific date, in which case they shall be
true and correct in all material respects as of such date) and (iv) that there
are no defenses, counterclaims or set-offs against Agent or any Lender with
respect to the Collateral Documents to which it is a party and agrees that any
(if any) such defenses, counterclaims or set-offs are hereby expressly waived.
 
In addition, each Credit Party agrees that as of the date hereof (a) all liens
and security interests granted by it to the Agent, for the benefit of the
Lenders, under the Collateral Documents to which it is a party remain in full
force and effect and shall continue to secure the Obligations (as modified by
the Credit Agreement) and (b) the validity, perfection or priority of all liens
and security interests granted to the Agent, for the benefit of the Lenders,
under the Collateral Documents to which it is a party will not be impaired by
the execution, delivery and performance by the Credit Parties of this Amendment.
 
[signature pages follow]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have executed
this Amendment Agreement as of the date first above written.
 

 
LOWER LAKES TOWING LTD.
         
 
By:
/s/ Joseph W. McHugh Jr.             Title:  Vice President  

 

 
LOWER LAKES TRANSPORTATION COMPANY
         
 
By:
/s/ Joseph W. McHugh Jr.             Title:  Vice President  

 

 
GRAND RIVER NAVIGATION COMPANY, INC.
         
 
By:
/s/ Joseph W. McHugh Jr.             Title:  Vice President  

 

 
RAND LOGISTICS, INC.
         
 
By:
/s/ Joseph W. McHugh Jr.             Title:  Vice President & CFO  

 
 
 

--------------------------------------------------------------------------------

 
 

 
RAND LL HOLDINGS CORP.
         
 
By:
/s/ Joseph W. McHugh Jr.             Title:  Vice President  

 

 
RAND FINANCE CORP.
         
 
By:
/s/ Joseph W. McHugh Jr.             Title:  Vice President  

 

 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, L/C Guarantor, Co-Documentation
Agent and Lender
         
 
By:
/s/ Joseph Tunney              Title:  Duly Authorized Signatory  

 

 
PNC BANK, N.A., as Co-Syndication Agent and Lender
         
 
By:
/s/ Lisa Lisi              Title:  Vice President  

 

 
PNC BANK CANADA BRANCH, as Co-Syndication Agent and Lender
         
 
By:
/s/ Mike Danby             Title:  Assistant Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

 
KBC BANK, as Lender
         
 
By:
/s/ Katherine S. McCarthy             Title:  Director          

 
By:
/s/ Susan M. Silver             Title:  Managing Director          

 

 
AMALGAMATED BANK, as Lender
         
 
By:
/s/ Meenoo Sameer              Title:  Senior Vice President          

 

 
CIT BANK, as Lender
         
 
By:
/s/ Daniel Burnett              Title:  Director          

 

 
C.I.T. LEASING CORPORATION, as Co-Documentation Agent
         
 
By:
/s/ Adam E. Conrad             Title:  Director          

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I (from Annex A - Commitments definition)
to
CREDIT AGREEMENT
 
Lender(s):
      US Term Loan Commitment: US$42,233,333.29     General Electric Capital
Corporation  US$24,603.23  PNC Bank, National Association    US$1,204,270.03 
KBC Bank   US$4,854,460.03  Amalgamated Bank  US$10,000,000.00  CIT Bank  
US$26,150,000.00      Cdn. Term Loan Commitment:   Cdn$56,183,666.66     General
Electric Capital Corporation  Cdn$36,483,672.45  PNC Bank Canada Branch 
Cdn$19,699,994.21      Engine Term Loan Commitment: Cdn$6,133,333.38     General
Electric Capital Corporation  Cdn$3,977,034.76  PNC Bank Canada Branch 
Cdn$2,156,298.62     
US Revolving Loan Commitment
 
(including a US Swing Line Loan Commitment
 
of $50,000):  
US$13,500,000.00     General Electric Capital Corporation  US$53,799.39  PNC
Bank, National Association  US$943,383.71  KBC Bank   US$3,802,816.90  CIT Bank 
US$8,700,000.00     
Cdn. Revolving Loan Commitment
 
(including a Cdn. Swing Line Loan Commitment
  of $4,000,000):  Cdn$13,500,000.00     General Electric Capital Corporation 
Cdn$8,753,799.39  PNC Bank Canada Branch  Cdn$4,746,200.61 

 